Case 2:21-cv-00135-JRG Document1 Filed 04/16/21 Page 1 of 22 PagelD#: 1

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF TEXAS

 

MARSHALL DIVISION
YANCEY WALSH §
§
§
VS. §
§ CASE NO.
TWIN CITY TRANSPORTATION, INC., —§ (Jury)
STOUGHTON RENTAL AND LEASING 8
COMPANY, LLC, AND §
THOMAS EDWARD HODGES, JR. §

NOTICE OF REMOVAL OF ACTION
UNDER 28 U.S.C. §1441(b) DIVERSITY)

TO THE CLERK OF THE ABOVE-ENTITLED COURT:

PLEASE TAKE NOTICE that Defendants Twin City Transportation, Inc. and Stoughton
Rental and Leasing Company, LLC, hereby remove to this Court, the state court action described
below.
1. The above entitled action was originally filed and is pending in the 71st Judicial District
Court of Harrison County, Texas under Cause No. 21-0263. Citation naming Stoughton Rental and
Leasing Company, LLC as Defendant was served, together with Plaintiff's Original Petition, on or
about March 29, 2021. Citation naming Twin City Transportation, Inc. as Defendant was served,
together with Plaintiff's Original Petition, on or about April 8, 2021. No other proceedings have
occurred in the 71* Judicial District Court of Harrison County, Texas.
2. This is a civil action in which Plaintiff seeks judgment against Defendants regarding an
automobile accident.
3. At the commencement of this action in the 71" Judicial District Court of Harrison County,

Texas, and at all times thereafter, Plaintiff Yancey Walsh was and is a resident of Harrison County,

 

NOTICE OF REMOVAL OF ACTION UNDER 28 U.S.C. §1441(b) (DIVERSITY) PAGE 1
Case 2:21-cv-00135-JRG Document1 Filed 04/16/21 Page 2 of 22 PagelD#: 2

Texas; and Defendant Twin City Transportation, Inc. in a corporation established under the laws of
State of Arkansas, with its principal place of business in the State of Arkansas; and Defendant
Stoughton Rental and Leasing Company, LLC. is a corporation established under the laws of the
State of Wisconsin, with its principal place of business in the State of Wisconsin.

4, This Court has original jurisdiction over this action pursuant to 28 U.S.C. §1332, and this
action may be removed under the provisions of 28 U.S.C. §1441(b).

5. Pursuant to 28 U.S.C. § 1441(b), an action shall be removable “if none of the parties in
interest properly joined and served as defendants is a citizen of the state in which such action is
brought.”

6. Here, Plaintiff alleges causes of action based entirely on the motor vehicle accident which
occurred on or about March 29, 2019 in Harrison County, Texas.’ Thus, because Defendant Twin
City Transportation, Inc. is a corporation established under the laws of the State of Arkansas,with
its principal place of business in the State of Arkansas; and Defendant Stoughton Rental and Leasing
Company, LLC is a corporation established under the laws of the State of Wisconsin, with its
principal place of business in the State of Wisconsin, and Plaintiff was and is a resident of Harrison
County, Texas, this action is removable under 28 U.S.C. § 1441(b) and this Court has original
jurisdiction over this action pursuant to 28 U.S.C. §1332.°

5. A true and correct copy of all process, pleadings and orders, being Plaintiff's Original Petition

and citations served on Petitioner are attached hereto as Exhibit "A" and incorporated herein the

 

I 28 U.S.C. § 1441(b)

See Plaintiff's Original Petition, Exhibit A.

3 28 U.S.C. § 1441(b); 28 U.S.C. §1332.

 

NOTICE OF REMOVAL OF ACTION UNDER 28 U.S.C. §1441(b) (DIVERSITY) PAGE 2
Case 2:21-cv-00135-JRG Document1 Filed 04/16/21 Page 3 of 22 PagelD#: 3

same as if set forth at length.

6. Thirty (30) days have not yet expired since this action became removable to this Court by

service of summons or receipt of pleadings creating a right of removal.

WHEREFORE, PREMISES CONSIDERED, Petitioners Twin City Transportation, Inc. and

Stoughton Rental and Leasing Company, LLC pray that the above entitled action be removed from

the 71 Judicial District Court of Harrison County, Texas to the United States District Court for the

Eastern District of Texas, Marshall Division.

Respectfully submitted,

BY:

/s/ Paul M. Boyd

PAUL M. BOYD

State Bar No. 02775700
BENJAMIN T. BONNER
State Bar No. 24096171
BOYD BOYD & GIDDENS
1215 Pruitt Place

Tyler, Texas 75703
903/526-9000

903/526-9001 (FAX)
pboyd@boydlawtexas.com
bbonner@boydlawtexas.com

ATTORNEY FOR DEFENDANTS TWIN
CITY TRANSPORTATION, INC. AND
STOUGHTON RENTAL AND LEASING
COMPANY, LLC

 

NOTICE OF REMOVAL OF ACTION UNDER 28 U.S.C. §1441(b) (DIVERSITY) PAGE 3
Case 2:21-cv-00135-JRG Document1 Filed 04/16/21 Page 4 of 22 PagelD#: 4

STATE OF TEXAS §
COUNTY OF SMITH

BEFORE ME, the undersigned authority, on this day personally appeared PAUL M. BOYD,
who by me being duly sworn, on oath states that he is the attorney for Petitioners Twin City
Transportation, Inc. and Stoughton Rental and Leasing Company, LLC that he has the authority to

make this verification; that he has read the foregoing Notice of Removal of Action Under 28 U.S.C.

§1441(b) (Diversity) and knows the contents thereof; that the same is true of his own knowledge.

f
é
é

f A +
i wy Zé vo
Q: Zé “
/ any CA rte é ese AL

 

PAUL M. BOYD
SUBSCRIBED AND ae Ph TO before me the undersigned notary public by the said
PAUL M. BOYD, on this the _/ ii day of April, 2021, to certify which witness my hand and

official seal of office.

 

ofa
pre age ghee
(ape re mec

   
   
   
    
    

 

KS
Chany Publi NOTARY PUBLIC
STATE OF TEXAS STATE OF TEXAS

OHIO oooal)

   

 

NOTICE OF REMOVAL OF ACTION UNDER 28 U.S.C. §1441(b) (DIVERSITY) PAGE 4
Case 2:21-cv-00135-JRG Document1 Filed 04/16/21 Page 5 of 22 PagelD#: 5

CERTIFICATE OF SERVICE

I hereby certify that on this the _16" day of April, 2021, a true and correct copy of the
above and foregoing instrument was forwarded via electronic means to:

Mr. Brent Goudarzi
GOUDARZI & YOUNG, L.L.P.
P.O. Drawer 910

Gilmer, TX 75644
[ATTORNEY FOR PLAINTIFF]

/s/ Paul M. Boyd
PAUL M. BOYD

 

NOTICE OF REMOVAL OF ACTION UNDER 28 U.S.C. §1441(b) (DIVERSITY) PAGE 5
 

Case 2:21-cv-00135-JRG Document1 Filed 04/16/21 Page 6 of 22 PagéID #: 6
HARRISON COUNTY DISTRICT CLERK, SHERRY GRIFFIS

CASE SUMMARY

CASE NO. 21-0263

Location: 7Ist District Court
Judicial Officer: Morin, Brad
Filed on: 03/19/2021

YANCEY WALSH

VS.
TWIN CITY TRANSPORTATION, INC., STOUGHTON

RENTAL AND LEASING COMPANY, LLC, AND
THOMAS EDWARD HODGES, JR.

On Cho hn ha

CASE INFORMATION

Case Type: Injury/Damage ~ Motor Vehicle

Case .
Status: 03/19/2021 Filed

 

DATE CASE ASSIGNMENT

Current Case Assignment

 

 

Case Number 21-0263

Court 7st District Court

Date Assigned 03/19/2021

Judicial Officer Morin, Brad

PARTY INFORMATION
. Lead Attorneys
Plaintiff WALSH, YANCEY ; GOUDARZI, BRENT
Retained ©
903-843-2544(W)
Defendant HODGES, THOMAS EDWARD, Jr.
White Male

DOB: 03/21/1960
STOUGHTON RENTAL AND LEASING COMPANY, LLC

TWIN CITY TRANSPORTATION, INC

DATE EVENTS & ORDERS OF THE COURT

OTHER EVENTS AND HEARINGS

04/12/2021 CITATION RETURNED SERVED
SERVED 4/8/2021 AT 9:40AM

04/06/2021 CITATION RETURNED SERVED
ON 3.30.21

03/22/2021 &) MEMO
RECEIPT OF ESERVICE OF CITATIONS

03/22/2021 Citation

STOUGHTON RENTAL AND LEASING COMPANY, LLC
Served: 03/30/2021

Response Due: 04/19/2021

Anticipated Server: CERTIFIED MAIL/CLERK :
Actual Server: CERTIFIED MAIL/CLERK EXHIBIT
Return Date/Time: 04/06/2021

Service Tracking Comment: 7020 1810 0001 8293 1771 ft .

Serving Method: Mail

 

 

03/22/2021 uy CITATION BY CERTIFIED MAIL

PAGE | OF 2 Printed on 04/16/2021 at 2:31 PM
 

Case 2:21-cv-00135-JRG Document1 Filed 04/16/21 Page 7 of 22 PagelD#: 7
HARRISON COUNTY DISTRICT CLERK, SHERRY GRIFFIS

CASE SUMMARY
CASE No. 21-0263
ISSUED TO / 7020 1810 0001 8293 1771

03/22/2021 Citation :

HODGES, THOMAS EDWARD, Jr. |
Unserved
Anticipated Server: Private Process Server |

03/22/2021 | SP} CITATION PERSONAL

ISSUED TO / ESERVED TO ATTORNEY / goudarziyoung@goudarzi-young.com
03/22/2021 Citation

TWIN CITY TRANSPORTATION, INC
Served: 04/08/2021 9:40 AM

Response Due: 05/03/2021

Anticipated Server: Private Process Server
Actual Server: Private Process Server _
Return Date/Time: 04/12/2021 2:27 PM
Serving Method: In Person

03/22/2021 CITATION PERSONAL

ISSUED TO / ESERVED TO ATTORNEY / goudarziyoung@goudarzi-young.com / SERVED
4/8/2021 AT 9:40AM

03/22/2021 EFILE TRANSMITTAL

03/19/2021 | 4} REQUEST
Party: Attorney GOUDARZI, BRENT
REQUEST TO ISSUE CITATIONS AND ESERVE BACK TO ATTORNEY

03/19/2021 | &} Original Petition (OCA)
PLAINTIFF'S ORIGINAL PETITION

 

 

 

DATE FINANCIAL INFORMATION
Plaintiff WALSH, YANCEY
Total Charges 379.00
Total Payments and Credits 379.00
Balance Due as of 4/16/2021 0.00

 

PAGE 2 OF 2 ' Printed on 04/16/2021 at 2:31 PM
Case 2:21-cv-00135-JRG Document1 Filed 04/16/21 Page 8 of 22 PagelD #:. 8
21-0263 Filed 3/19/2021 2:17 PM

Sherry Griffis
District Clerk
Harrison County, Texas

Lori Hightower

No,_21-0769 Pep

YANCEY WALSH § IN THE DISTRICT COURT

§
VS. § HARRISON COUNTY, TEXAS

§
TWIN CITY TRANSPORTATION, INC., §
STOUGHTON RENTAL AND LEASING §
COMPANY, LLC, AND §
THOMAS EDWARD HODGES, JR. § 715™ JUDICIAL DISTRICT

PLAINTIFF’S ORIGINAL PETITION
TO THE HONORABLE JUDGE OF SAID COURT:
COMES NOW, YANCEY WALSH, hereinafter called Plaintiff, complaining of TWIN
CITY TRANSPORTATION, INC., STOUGHTON RENTAL AND LEASING COMPANY, LLC,
and THOMAS EDWARD HODGES, JR., hereinafter called Defendants, and for cause of action
would respectfully show unto the Court the following:
DISCOVERY CONTROL PLAN
I,
Discovery in this cause of action is intended to be conducted under Level 2 of Rule 190.3,
Texas Rules of Civil Procedure.
JURISDICTION AND VENUE
I.
Venue is proper in Harrison County pursuant to Chapter 15, Texas Civil Practice and
Remedies Code, in that this is the county in which all ora substantial part of the events or omissions

giving rise to the claim occurred.

 

Plaintiff's Original Petition Page |

Copy from re:SearchTX
Case 2:21-cv-00135-JRG Document1 Filed 04/16/21 Page 9 of 22 PagelD#: 9

Jurisdiction is proper in this Court in that this is a lawsuit seeking damages in excess of the

minimum jurisdictional limits of the district courts of the State of Texas.
PARTIES AND SERVICE
Il.

Plaintiff, YANCEY WALSH, resides in Marshall, Texas. The last three digits of Plaintiff's
social security number are 111. The last three digits of Plaintiff's state identification number are
059.

Defendant, TWIN CITY TRANSPORTATION, INC., is an Arkansas corporation doing
business in the State of Texas and may be served with process by serving its registered agent for
service of process, Terry Burnett Jr, at 2300 West 60th Street, Little Rock, Arkansas 72209.
Defendant may also be served with process by serving its President, Terry Burnett, at 2300 West
60th Street, Little Rock, Arkansas 72209.

Defendant, STOUGHTON RENTAL AND LEASING COMPANY, LLC, is a Wisconsin
limited liability company and may be served with process by serving its registered agent for service
of process, Corporation Service Company d/b/a CSC-Lawyers Incorporating Service Company, at
211 E. 7th Street, Suite 620, Austin, Texas 78701-3218, by certified mail, return receipt requested,
issued by the District Clerk of Harrison County, Texas.

Defendant, THOMAS EDWARD HODGES, JR., resides at 2747 Mount Holly Rd, Camden,
Arkansas 71701, and may be served with process at this address or wherever he may be found.

FACTS AND CAUSES OF ACTION
IV.
At approximately 9:30 a.m. on March 29, 2019, Plaintiff was traveling in 1995 GMC Sierra

pickup, southbound on U.S. Highway 59 approaching the intersection with Bussey Road in Harrison

 

Plaintiff's Original Petition Page 2

Copy from re:SearchTX
Case 2:21-cv-00135-JRG Document1 Filed 04/16/21 Page 10 of 22 PagelD #: 10

County, Texas. Defendant, THOMAS EDWARD HODGES, JR., was operating a 2018 Volvo
tractor, owned and/or leased by Defendants, TWIN CITY TRANSPORTATION, INC. and/or
STOUGHTON RENTAL AND LEASING COMPANY, LLC, and was towing a 2019 Stoughton
Trailers, Inc. trailer owned and/or leased by Defendants, TWIN CITY TRANSPORTATION, INC.
and/or STOUGHTON RENTAL AND LEASING COMPANY, LLC, traveling eastbound on Bussey
Road, approaching a stop sign at the intersection of Bussey Road and U.S. Highway 59 in Harrison
County, Texas, while in the course and scope of his employment with Defendants, TWIN CITY
TRANSPORTATION, INC. and/or STOUGHTON RENTAL AND LEASING COMPANY, LLC.
Suddenly and without warning, Defendant, THOMAS EDWARD HODGES, JR.., totally disregarded
the stop sign located at the intersection, proceeded into the intersection and into the path of Plaintiff,
colliding with the vehicle Plaintiff was driving and subjecting Plaintiff to tremendous force.
V.

Defendant, THOMAS EDWARD HODGES, JR., was negligent in various acts and
omissions, which negligence was the proximate cause of the occurrence in question which includes,
but is not limited to, the following:

1. Violating Section 545.151 of Vernon’s Texas Statutes and Codes Annotated,
Transportation Code, which reads in pertinent part:

(a) An operator approaching an intersection:
(1) shall stop, yield, and grant immediate use of the intersection in
obedience to an official traffic-control device, including a stop sign or
yield right-of-way sign; and

(2) after stopping, may proceed when the intersection can be safely
entered without interference or collision with traffic using a different
street or roadway.

2. Failing to keep a proper lookout;
Failing to timely apply brakes;
4, Failing to control the vehicle;

a

 

Plaintiff's Original Petition Page 3

Copy from re:SearchTX
Case 2:21-cv-00135-JRG Document1 Filed 04/16/21 Page 11 of 22 PagelD #: 11

5. Failing to act and/or respond in a reasonable manner; and
6. Failing to control the speed of the vehicle.

Each of the foregoing acts of negligence was the proximate cause of the collision in question

and the injuries and damages of Plaintiff.
VI.

At the time and on the occasion in question, and immediately prior thereto, Defendants,
TWIN CITY TRANSPORTATION, INC. and/or STOUGHTON RENTAL AND LEASING
COMPANY, LLC, committed acts of omission and commission, which collectively and severally
constituted negligence and which were a proximate cause of the injuries to and the damages of
Plaintiff.

Defendants TWIN CITY TRANSPORTATION, INC.’s and/or STOUGHTON RENTAL
AND LEASING COMPANY, LLC’s independent acts of negligence include, but are not limited to,
the following:

1. Entrusting the subject truck to an unlicensed, incompetent and/or reckless driver
when it knew and/or should have known the driver of the subject truck was
unlicensed, incompetent, and/or reckless;

2. Hiring and continuing to retain an unsafe, unlicensed, incompetent and/or reckless
driver when it knew and/or should have known that the subject driver was unsafe,
unlicensed, incompetent and/or reckless;

3. Failing to properly train, supervise and/or monitor Defendant, THOMAS EDWARD
HODGES, JR.;

4. Failing to maintain the vehicle in a reasonably safe or prudent manner; and

5. Failing to comply with federal and state laws and regulations concerning drivers and
the maintenance or repair of motor vehicles, including, but not limited to, 49 C.F.R.
300-399, Chapter 521.459 of Vernon’s Texas Statutes and Codes Annotated,
Transportation Code, and Vernon’s Texas Statutes and Codes Annotated,
Transportation Code Titles 1, 2, and 7.

 

Plaintiff's Original Petition Page 4

Copy from re:SearchTX
Case 2:21-cv-00135-JRG Document1 Filed 04/16/21 Page 12 of 22 PagelD #: 12

Each of the foregoing acts of negligence was the proximate cause of the collision in question

and the injuries and damages of Plaintiff.
VIL

At the time and on the occasion in question, and immediately prior thereto, Defendants,
TWIN CITY TRANSPORTATION, INC. and/or STOUGHTON RENTAL AND LEASING
COMPANY, LLC, were guilty of negligent entrustment and knew or should have known that
Defendant, THOMAS EDWARD HODGES, JR., was a negligent and reckless driver.

VI.

Defendants, TWIN CITY TRANSPORTATION, INC. and/or STOUGHTON RENTAL
AND LEASING COMPANY, LLC, are liable for the damages proximately caused to Plaintiff by the
conduct of Defendant, THOMAS EDWARD HODGES, JR., in that Defendants, TWIN CITY
TRANSPORTATION, INC. and/or STOUGHTON RENTAL AND LEASING COMPANY, LLC,
were the employer of Defendant, THOMAS EDWARD HODGES, JR., on the date that Defendant,
THOMAS EDWARD HODGES, JR., negligently injured Plaintiff, as alleged above, and Defendant,
THOMAS EDWARD HODGES, JR., was acting within the course and scope of that employment
when that injury occurred or Defendants, TWIN CITY TRANSPORTATION, INC. and/or
STOUGHTON RENTAL AND LEASING COMPANY, LLC, had the right to control the activities
of Defendant, THOMAS EDWARD HODGES, JR.

IX.

Defendants or their agents undertook, either gratuitously or for their own benefit, obligations
to hire, train, supervise, direct, instruct, and/or control the performance of workers and/or the
operation of equipment or vehicles. Defendants knew or should have known that such hiring,

training, supervision, direction, instruction, control, and/or operation was necessary for Plaintiff's

 

Plaintiff's Original Petition Page 5

Copy from re:SearchTX
Case 2:21-cv-00135-JRG Document1 Filed 04/16/21 Page 13 of 22 PagelD #: 13

protection. Defendants failed to exercise reasonable care in performing those obligations. Plaintiff or
a third party relied on Defendants’ performance, and Defendants’ performance increased Plaintiff's
risk of harm.

X.

Defendants committed willful acts or omissions of gross negligence, having actual
knowledge of an extreme risk of harm and consciously disregarding that risk, that were a proximate
cause of the injuries to Plaintiff and the damages of Plaintiff, and for which Plaintiff is entitled to
recover punitive damages, pursuant to Chapter 41 of the Texas Civil Practice and Remedies Code.
Furthermore, Defendants authorized the doing and the manner of the acts or omissions, Defendants
recklessly employed an unfit agent and/or employee, Defendants employed a vice-principal or one
who was in a managerial capacity and was acting in the scope of employment when they committed
the acts or omissions, and/or Defendants or a vice-principal or manager of Defendants ratified and/or
approved the acts or omissions.

DAMAGES FOR PLAINTIFF
XI.

As a direct and proximate result of the occurrence made the basis of this lawsuit, and
Defendants’ acts as described herein, Plaintiff was caused to suffer and to endure anxiety, pain, and
illness resulting in damages more fully set forth below.

Asa direct and proximate result of the occurrence made the basis of this lawsuit, Plaintiffhas

incurred the following damages:

 

A. Reasonable medical care and expenses in the past. These expenses were incurred by
Plaintiff for the necessary care and treatment of the injuries resulting from the
accident;

Plaintiff's Original Petition Page 6

Copy from re:SearchTX
Case 2:21-cv-00135-JRG Document1 Filed 04/16/21 Page 14 of 22 PagelID#: 14

B. Reasonable and necessary medical care and expenses which, in reasonable
probability, will be incurred in the future;

C. Physical pain and suffering in the past;

D. Physical pain and suffering which, in reasonable probability, will be suffered in the
future;

E. Mental anguish in the past;

F, Mental anguish which, in reasonable probability, will be suffered in the future;

G. Physical impairment in the past;

H. Physical impairment which, in reasonable probability, will be suffered in the future,
I. Disfigurement in the past;

J. Disfigurement which, in reasonable probability, will be suffered in the future;

K. Loss of earnings in the past; and

L. Loss of earning capacity which, in reasonable probability, will be incurred in the

future.

By reason of the above, Plaintiff has suffered losses and damages in a sum within the
jurisdictional limits of the Court and for which this lawsuit is brought. In accordance with Texas
Rule of Civil Procedure 47, Plaintiff seeks monetary relief over $1,000,000.00.

PRAYER

WHEREFORE, PREMISES CONSIDERED, Plaintiff respectfully prays Defendants be
cited to appear and answer herein, and that upon a final hearing of the cause, judgment be entered for
Plaintiff against Defendants, jointly and severally, for damages in an amount within the jurisdictional
limits of the Court; together with pre-judgment interest (from the date of injury through the date of
judgment) at the maximum rate allowed by law; post-judgment interest at the legal rate; costs of

court; and such other and further relief to which Plaintiff may be entitled at law or in equity.

 

Plaintiff's Original Petition Page 7

Copy from re:SearchTX
Case 2:21-cv-00135-JRG Document1 Filed 04/16/21 Page 15 of 22 PagelD #: 15

Respectfully submitted,

GOUDARZI & YOUNG, L.L.P.
P.O. Drawer 910
Gilmer, Texas 75644

Telephone: (903) 0: 2544
Facsimile: (903) ja 2026 ff
E-Serve: goudar gous q 1 -young.com

LLL

Brént Goltdarzi

State Bar No, 00798218
Marty Young

State Bar No. 24010502

ATTORNEYS FOR PLAINTIFF

 

Plaintiff's Original Petition

Copy from re:SearchTX

Page 8
 

CAUSE NO, 21-0263

YANCEY WALSH IN THE 7187 JUDICIAL DISTRICT COURT
OF HARRISON COUNTY, TEXAS
Vs,

TWIN CITY TRANSPORTATION, INC.,
STOUGHTON RENTAL AND LEASING COMPANY, LLC, AND

THOMAS EDWARD HODGES, JR.

CITATION

TO: THE SHERIFF OR ANY CONSTABLE OF TEXAS THE STATE OF TEXAS
OR ANY OTHER AUTHORIZED PERSON COUNTY OF HARRISON

TO: THOMAS EDWARD HODGES, JR.
2747 MOUNT HOLLY ROAD
CAMDEN, AR 71701

Attached is a copy of PLAINTIFF'S ORIGINAL PETITION. This Instrument was filed on the 1974 day of March, 2021, in the above cited cause number
and court. The Instrument attached describes the claim against you.

You have been sued. You may employ an attorney. If you or your attorney does not file a written answer with the District Clerk who issued this
citation by 10:00 a.m. on the Monday next following the expiration of twenty days after you were served this citation and petition, a default judgment
may be taken against you. In addition to filing a written answer with the District Clerk, you may be required to make initial disclosures to the other
parties of this suit. These disclosures generally must be made no later than thirty days after you file your answer with the District Clerk,

TO OFFICER SERVING:
This citation is issued 22"4 day of March, 2021, under my hand and seal of said Court.

SHERRY GRIFFIS

Harrison County, Texas
Harrison County Courthouse
200 W. Houston St., STE 234
Marshall, TX 75670

he. Ver Odawen

DEPUTY CLERK

tssued at the request of
Brent Goudarzi

P.O, Drawer 910
Gilmer, Texas 75644
State Bar: 00798218

 

: OFFICER/AUTHORIZED PERSON RETURN
Came to hand at o’clock __.m., on the day of ,20_.
Executed at in County at o'clock __.m.
on the day of , 20__, by delivering to :
defendant, in person, a true copy of this citation together with the accompanying copy of the petition
attached thereto and | endorsed on said copy of the citation the date of delivery.
To certify Mr | affix my hand officially this day of 20.

Fee

 

 

of County, Texas
by. . Deputy

 

Affiant
On this day, , known to me to be the person whose signature appears on the foregoing return,
personally appeared. After being duly sworn, he/she stated that this citation was executed by him/her in the exact manner recited on
the return.
SWORN TO AND SUBSCRIBED BEFORE ME ON , 20

 

 

Notary Public

 

 

 

 
 

 

  
    
     
     
     
      
     
       
   
     
    
  
       
     
     
       
     
       
         
     
        
 
       
       
 
   

Case 2:21-cv-00135-JRG Document1 Filed 04/16/21 Page 17 of 22 PaglID #:

rT SET Tee ee SOSH TTT ae ne eee TE at

a
ORIGINA! CAUSE NO. 21-0263
YANCEY WALSH &/ 4 \ “ ea IN THE 718T JUDICIAL DISTRICT COURT

OF HARRISON COUNTY, TEXAS

 
 

 

VS.

TWIN CITY TRANSPORTATION, INC.,
STOUGHTON RENTAL AND LEASING COMPANY, LLC, AND
THOMAS EDWARD HODGES, JR.

CITATION

TO: THE SHERIFF OR ANY CONSTABLE OF TEXAS THE STATE OF TEXAS
OR ANY OTHER AUTHORIZED PERSON COUNTY OF HARRISON

TO: STOUGHTON RENTAL AND LEASING COMPANY, LLC
REGISTERED AGENT: CORPORATION SERVICE COMPANY
DIBIA CSC- LAWYERS INCORPORATING SERVICE COMPANY

211 E. 774 STREET, SUITE 620
AUSTIN, TEXAS 78701-3218

  

Attached is a copy of PLAINTIFF’S ORIGINAL PETITION. This instrument was filed on the 1974 day of March, 2021, in the above cited cause number
and court. The instrument attached describes the claim against you.

You have been sued. You may employ an attorney. If you or your attorney does not file a written answer with the District Clerk who issued this
citation by 10:00 a.m. on the Monday next following the expiration of twenty days after you were served this citation and petition, a default judgment
may be taken against you. In addition to filing a written answer with the District Clerk, you may be required to make initial disclosures to the other
parties of this suit. These disclosures generally must be made no later than thirty days after you file your answer with the District Clerk.

TO OFFICER SERVING:
This citation Is issued 22"4 day of March, 2021, under my hand and seal of said Court.

SHERRY GRIFFIS

Harrison County, Texas
Harrison County Courthouse
200 W. Houston St., STE 234
Marshall, TX 75670

 

Me. YP u 0) doen
DEPUTY CLERK

Issued at the request of
Brent Goudarzi

P.O, Drawer 910
Gilmer, Texas 75644
State Bar: 00798218

 

OFFICER/AUTHORIZED PERSON RETURN

 

 

Came to hand at o'clock __.m., on the day of ,20_.,
Executed at in County at o'clock __.m.
on the day of , 20_, by delivering to

 

defendant, in person, a true copy of this citation together with the accompanying copy of the petition
attached thereto and | endorsed on said copy of the citation the date of delivery.

 

 

To certify which | affix my hand officially this day of ,20_.
Fee $
of County, Texas
by. Deputy
Affiant ee
On this day, , Known to me to be the person whose signature appears on the foregoing return,

 

personally appeared. After being duly sworn, he/she stated that this citation was executed by him/her in the exact manner recited on

the return,
SWORN TO AND SUBSCRIBED BEFORE ME ON ,20_.

 

Notary Public

 
 

 

Case 2:21-cv-00135-JRG Document1 Filed 04/16/21 Page 18 of 22 PagelD #: 18

|
CLERK’S CERTIFICATE OF SERVICE

I, Clerk of the District Court of Harrison County, Texas,
certify that I executed the foregoing citation in Harrison County,
Texas on the 22° day of March, 2021 by placing in the U.S. Mail
‘a true copy of this PLAINTIFF’S ORIGINAL PETITION with a true
copy of the aforesaid petition attached thereto, via certified mail.

- Cause No. 21-0263, addressed to STOUGHTON RENTAL AND
LEASING COMPANY, LLC, REGISTERED AGENT: CORPORATION
SERVICE COMPANY D/B/A CSC-LAWYERS INCORPORATING
SERVICE COMPANY, 211 E. 7 STREET, SUITE 620, AUSTIN,
TEXAS 78701-3218. Endorsed thereon “return receipt
requested”. After having first endorsed on said copy of said notice
‘the date of mailing and the name and address of the within
named recipient, to certify which witness my hand officially this
22%? day of March, 2021. |

Sherry Griffis

Harrison County District Clerk
CERTIFED MAIL # 7020 1810 0001 8293 1771

| By: fat Hightower

  
 

 

 

 
 
 
     

U.S. Postal Service”

 
 

CERTIFIED MAIL® RECEIPT

Case 2:21-cv- -
1-cv-00135-JRG Document1 Filed 04/16/21 Page 19 of 22 PagelID#: 19

 

ri Pe ets emo d

« For Cae Breen Peete esclickel: Prats toh res
im | OFFICIAL USE
ir ertified Mall Fee

.+ fu {$
; © [Extra Services & Fees (checkbox, Gad feo as appropriate)
(Return Reoelpt (hardcopy) $_——__—____-

: Clretum Recelpt (electronic) $_ Postmark

' [Certified Mall Resticted Delivery $__ Here

: (Adult Signature Required $__

 

_ueo 1810 ooo.

no te et ag

oh fata, ZIP+

HY tt
seen eau PSN 7530-02-000-9047

 
 

¢
5 75 ayo F213 _

LJAdutt Signature Restricted Delivery Se co .

Postage 0! Coa uc

a Yt DING '

Pea fad fl gay

a

Led Bag ANALG yideon of.
—

TRA mas /

 

. ce
-* ale ‘,
. Tet
N we a
-" ~ ae
ae
: \ . ; ee
- . : -
lah ey UM OS
7 : ts oN
a OO Ss) fee
yhoo ee Me ON Yee
‘ t oN “hoe
eet 7 - se
7 * rel
eo’
. “ hh
- ae,” ~-*° 4° *
gout “ONY s
aM _ oe ~7
a eta

 
Case 2:21-cv-00135-JRG Document1 Filed 04/16/21 Page 20 of 22 PagelD #: 20

 

" gg06-000-20-0es/ Nsd Ozoz AInP ‘L Lge wos Sq |

 

| adieooy wuinjoyy O4SaLUuog

[

                      

vy

tdet Ebee TOD OTeT Dene:

(aly i

qerssvaas woyplaysuery FqUINNTAOVI eo

  

 

Auenjaq peruse
uOTeUUyLION anjeudis 07
ra HORPUUE Iu ainjeubss

. fahiaa
payoysey NeW paid}

 

0c V96S IFEO 8SPS cOVG 06S6

beard ea IA

 

 

 

 

 

 

ee C2) HE ai » ese
“er eee paige Bee ane!
. ese oy
| SOG Uo Sl casei,
, ae Ave 71 Kuaton
nee SvroyF7 QU Her, vot Honais
: aos ex 10} passauppy Som “}

“sttuued coeds 41 U0 at} UO 10
‘eoaldifeLU aU} Jo yORq al} O} PUed SIE YORHY mi:
“NOK 0} pseo SU} WN}e/-URS SM JEL} OS
@SIOAeL OUR UO SSAIPPE PUB SWEUANOA JUL me

SI20-\C “epue ‘2 ‘1 swoy oyiduog-m

  

SaSsalppy Oo
quaby

 

I (o]M ok Dos [5 5 eR BE = 7'fe role] ES

 
 

Case 2:21-cv-00135-JRG Document1 Filed 04/16/21 Page 21 of 22 PagelD#: 21
|

 
 

Filed 4/12/2021 2:27 PM
Sherry Griffis
District Clerk
Harrison County, Texas

t

Lori Hightower

gf

oe wie ake Deputy
-CAUSENO. 21-0263: "
YANCEY WALSE, * & | AINDutie DISERICT COURT:
_ Plaintift@),: §
sf JAST JUDICIAL DISTRICT
“TWIN CITY. TRANSPORTAT ‘TON, Inc, &§ ane ,
STOUGHTON RENTAL AND LEASING s
GOMRA A a AND THOMAS EDWARD. -§
§
¥ sae
§

 

HARRISON COUNTY; TEXAS:

f

RETURN 6 OF SERVI Ch

Catiie.to: ty kind on Friday, April 2, Z024 ‘at12: 00 PM,

Execited.

    
 
 
 

"9300 WEST 60TH. STREPT, AATTLE ROCK, .AR-72209-
nty of PULASKI at 9:40: AM, .on Phursday, April $,2021,
the: within named: 4

TWIN. omry TRANSPORTATION, INC,

 

te its ‘Registered Agetit “poRRy: BURNETT, JRi,-a true-copy: st this:

CITATION sind PELAINTIEE'S ‘ORIGINAL PETITION

is endo sed fheregh. the date. of the delivery.

  

B. EFORE. MIE,

the s widesaiied authority, on this. day, personally appeared RI GHARD WHALEY. TH whorafter being’ dilly:

st eg MLy: namie is: RICHARD: WHALEY: MUL. 1 anica person -ovér ¢ighteéi (1.8) years.ofagé and J anv

 
  
  
    

‘Subse
this ¢

aff davit. TP am & vastetent- of the Bt of Arkansas. T have, personal. ‘Knowledge ofthe facts and
hoorrédt, Lait ndt aparty t6-this suit ior rélated or affiliated.
iLconvicted: ofa felony: ‘oF. ‘of amisdemeanor

 

iby andl Sworn: ti by RICHARD Wweikbey LL, Before Me, the. wicdersigned aiitharity, on’
Hlday of April, 2021.

 

 

Ndliing,
Sp ale My, NG Ee. belk
3 or i & Notary ‘ Ruble in ani: for the: ‘State: om amiss
2 i uakansss 3 2
7 ee Lat =
af, Y ae xy
Bey Lasracos “ee

ws
“ER

Toes ,
My, Pee ReS a a
ABR

 
 

Case 2:21-cv-00135-JRG Document1 Filed 04/16/21 Page 22 of 22 PagpID #: 22

 

  
  
 
  
   
   
  
  
  
   
  

 
  

 

 

. “a4 .
IN THE 7487 JUDICIAL DISTRICT COURT .
OF HARRISON COUNTY, TEXAS | og

i VS. :

TWIN CITY TRANSPORTATION, INC...

: STOUGHTON RENTAL AND LEASING COMPANY, LLC, AND

# [+ THOMAS EDWARD HODGES, JR. m
fo 4p.

ane CITATION

i eH] TO! THE SHERIFF.OR ANY CONSTABLE OF TEXAS... THE STATE OF TEXAS
foo -- OR ANY OTHER AUTHORIZED PERSON COUNTY OF HARRISON

“fb TO: TWIN CITY TRANSPORTATION, INC.
REGISTERED AGENT: TERRY BURNETT, JR.
2300 WEST 607 STREET

LITTLE ROCK, AR 72209

 

“Hl : Attached is a copy of PLAINTIFF’S ORIGINAL PETITION. This instrument was filed on the 197# day of March, 2021, in the above cited cause number 3; .
“3) and court. The instrument attached desciibes the claim’against you:

acim

 

You have been sued. You may employ an attorney. If you, or your attorriey does not filé a written answer with the District Clerk who issued this

| citation by 10:00 a.m,on the Monday next following the expiration of twenty days after you were served this citation and petition, a default judgment
i’ may be taken against you:.In addition to filing a written answer with the, District Clerk, you may be required to make initial disclosures to the other
parties of this sult, These disclosures generally must be made.no later than: thirty days after you'file your answer with the District Clerk,

‘tl TO OFFICER SERVING:

This citation is issued 22°9 day of March, 2021, under my hand and.seal of sald. Court.

SHERRY GRIFFIS

Harrison County, Texas
Harrison County Courthouse
200 W. Houston St., STE 234
Marshall, TX 75670

 

 

” Issued at the request of
% Brent Goudarzi

BE P.O, Drawer 910
Gilmer, Texas 75644

iy State Bar: 00798218

 

 

. pee ee “OFFIGERIAUTHORIZED PERSON RETURN”
_f ; Came to hand at__._- o'clock __.m., on the day of : ,20__. ;
{ Executed at. in. County at o'clock __.m:.
. on the _day of_.  20__, by deliveringto es
defendant, in person, a true copy of this citation together with the accompanying copy of the petition
attached thereto and | endorsed on-said copy of the citation the date of delivery.

i

 

 

 

 

 

3 To certify which | affix my hand officially this day of, |, 20__.
Fee $ sees : _ =
. of _.. County, Texas
- eee BYE ee Deputy
— ’ Affiant” ~ : ,
On this day, _ known to me to be’the person whose signature appéars onthe foregoing retum,

 

| | personally appeared. After being duly sworn, he/stie stated that this citation was executed by him/her in the exact manner recited on
2 the return.
“SWORN.TO AND SUBSCRIBED BEFORE ME ON, 20, | RETURN / AFFIDAVIT

_ PROOF / ATTACHED
Notary Public ,

 

 

 

  

 

 

 
